Case 2:16-cv-03714-GW-AGR Document 2263 Filed 08/28/20 Page 1 of 4 Page ID
                               #:152147

 1   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Tel: (650) 858-6000
     Fax: (650) 858-6100
 5
     JAMES M. DOWD (SBN 259578)
 6   james.dowd@wilmerhale.com
     AARON S. THOMPSON (SBN 272391)
 7   aaron.thompson@wilmerhale.com
     WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
     350 South Grand Avenue, Suite 2100
 9   Los Angeles, California 90071
     Tel: (213) 443-5300
10   Fax: (213) 443-5400
11   Attorneys for Defendants and Counter-
     Claim Plaintiffs Broadcom Limited,
12   Broadcom Corporation, Avago
     Technologies Limited, and Apple Inc.
13
14                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
15   THE CALIFORNIA INSTITUTE OF   CASE NO. 2:16-cv-3714-GW(AGRx)
16   TECHNOLOGY,
                   Plaintiff,      DEFENDANTS’
17                                 NOTICE OF APPEAL
         vs.
18                                 Hon. George H. Wu
     BROADCOM LIMITED, BROADCOM United States District Judge
19   CORPORATION, AVAGO
     TECHNOLOGIES LIMITED, AND
20   APPLE INC.,

21                      Defendants.

22
23
24
25
26
27
28

                                                         Case No. 2:16-cv-3714-GW-AGRx
                                                      DEFENDANTS’ NOTICE OF APPEAL
Case 2:16-cv-03714-GW-AGR Document 2263 Filed 08/28/20 Page 2 of 4 Page ID
                               #:152148

 1   BROADCOM LIMITED, BROADCOM
     CORPORATION, AVAGO
 2   TECHNOLOGIES LIMITED, AND
     APPLE INC.,
 3
                       Counterclaim-
 4                     Plaintiffs,
 5       vs.
 6   THE CALIFORNIA INSTITUTE OF
     TECHNOLOGY,
 7
                       Counterclaim-
 8                     Defendant.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         Case No. 2:16-cv-3714-GW-AGRx
                                                      DEFENDANTS’ NOTICE OF APPEAL
Case 2:16-cv-03714-GW-AGR Document 2263 Filed 08/28/20 Page 3 of 4 Page ID
                               #:152149

 1                                 NOTICE OF APPEAL
 2         NOTICE IS GIVEN that Defendants Broadcom Inc., Broadcom Corporation,
 3   Avago Technologies Ltd. (collectively, “Broadcom”), and Apple Inc. (“Apple”)
 4   appeal to the United States Court of Appeals for the Federal Circuit from the Final
 5   Judgment entered in this action on August 3, 2020 (Dkt. 2245) and from any and all
 6   other orders, rulings, findings, and conclusions underlying and related to that order,
 7   including but not limited to claim construction rulings (Dkts. 213, 1957), summary
 8   judgment rulings (Dkts. 830, 849, 1395, 1431, 1432, 1518, 1628, 1639, 1923), pre-
 9   trial rulings (Dkts. 673, 746, 1626, 1627, 1630, 1853, 1918, 1919, 1922, 1926,
10   1976), rulings at trial (Dkts. 2150, 2117, 2151, 2118, 2152, 2253-1, 2153, 2121,
11   2154, 2253-2, 2253-6, 2253-3, 2253-4, 2156, 2128, 2129, 2253-5, 2133), jury
12   instructions (Dkts. 2111, 2112, 2159), jury verdict (Dkt. 2114), and post-trial rulings
13   (Dkts. 2238, 2239, 2259).
14
15
      DATED: August 28, 2020                     Respectfully submitted,
16
17                                               By: /s/ Mark D. Selwyn
                                                 MARK D. SELWYN
18
                                                 mark.selwyn@wilmerhale.com
19                                               WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
20
                                                 950 Page Mill Road
21                                               Palo Alto, California 94304
                                                 Tel: (650) 858-6000
22
                                                 Fax: (650) 858-6100
23
                                                 JAMES M. DOWD
24
                                                 james.dowd@wilmerhale.com
25                                               AARON S. THOMPSON
                                                 aaron.thompson@wilmerhale.com
26
                                                 WILMER CUTLER PICKERING
27                                                 HALE AND DORR LLP
                                                 350 South Grand Avenue, Suite 2100
28
                                                 Los Angeles, California 90071

                                        -1-                      Case No. 2:16-cv-3714-GW-AGRx
                                                              DEFENDANTS’ NOTICE OF APPEAL
Case 2:16-cv-03714-GW-AGR Document 2263 Filed 08/28/20 Page 4 of 4 Page ID
                               #:152150

 1                                        Tel: (213) 443-5300
                                          Fax: (213) 443-5400
 2
 3                                        Attorneys for Defendants and Counter-
                                          Claim Plaintiffs Broadcom Limited,
 4
                                          Broadcom Corporation, Avago
 5                                        Technologies Limited, and Apple Inc.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  -2-                    Case No. 2:16-cv-3714-GW-AGRx
                                                      DEFENDANTS’ NOTICE OF APPEAL
